NO. 12-09-00403-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
RICHIE WARREN,                                             '    APPEAL FROM THE 3RD
APPELLANT

V.                                                         '    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,                                        '    ANDERSON COUNTY, TEXAS
APPELLEE
                                     MEMORANDUM OPINION
                                         PER CURIAM
         Appellant Richie Warren attempts to appeal the trial court’s denial of his motion
for a speedy trial.
         As a general rule, an appeal in a criminal case may be taken only from a judgment
of conviction. See Workman v. State, 170 Tex. Crim. 621, 622, 343 S.W.2d 446, 447
(Tex. Crim. App. 1961). However, there are certain narrow exceptions to this rule.
Wright v. State, 969 S.W.2d 588, 589 (Tex. App.-Dallas 1998, no pet.) (listing
exceptions). The order Appellant complains of is not a final judgment of conviction, and
none of the exceptions stated in Workman apply here. Therefore, we have no jurisdiction
over the appeal.
         On December 4, 2009, this court notified Appellant, pursuant to Texas Rule of
Appellate Procedure 37.1, that the information received in this appeal does not contain a
final judgment or other appealable order. Appellant was further informed that the appeal
would be dismissed if the information received in the appeal was not amended on or
before January 4, 2009 to show the jurisdiction of this court. However, Appellant has
neither shown the jurisdiction of this court or otherwise responded to its December 4,
2009 notice.
         Because Appellant has not shown the jurisdiction of this court, the appeal is
dismissed for want of jurisdiction. See TEX. R. APP. P. 37.1, 42.3.
Opinion delivered January 6, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.



                                          (DO NOT PUBLISH)